 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   RANDY NUNEZ,                                         Case No. 15cv2717-JAH (WVG)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION RE: SCHEDULING AND
                                                          VACATING TELEPHONIC STATUS
14   SAKS INCORPORATED, et al.,
                                                          CONFERENCE
15                                    Defendants.
16
17           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the Joint Motion
18   Regarding Schedule for Further Proceedings (Doc. No. 56) is GRANTED.
19           IT IS FURTHER ORDERED that:
20        1. Plaintiff shall file a Fourth Amended Class Action Complaint by August 16, 2019;
21        2. Defendant shall respond to the Fourth Amended Class Action Complaint by
22           October 1, 2019; and
23        3. To the extent Defendant files a motion in lieu of an answer, Plaintiff shall file any
24           brief in opposition by November 5, 2019, and Defendant shall file its reply brief on
25           November 26, 2019.
26   //
27   //
28   //

                                                      1
                                                                                15cv2717-JAH (WVG)
 1        The telephonic status conference (Doc. No 55), originally set for Monday, August
 2   12, 2019 at 3:00 p.m., is VACATED.
 3        IT IS SO ORDERED.
 4   DATED: August 7, 2019
 5
 6                                            _________________________________
 7                                            JOHN A. HOUSTON
                                              United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                         15cv2717-JAH (WVG)
